Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 has been considered by the examiner.
	It should be noted that an Office Action of a US Application does not qualify as a prior art reference, given the fact that it is not a published document that is readily available to the general public.

Drawings
The drawings were received on 23 December 2020.  These drawings are approved.

The drawings are objected to because the leader line of reference character “85” indicated empty space in Figure 5.  
	The subscripts for many reference characters are blurry and indistinct. For example, it is unclear whether some subscripts are a 1, an l (lower case L or upper case i), or an i. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "981" and "95" have both been used to designate the same element in Figure 6.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9-12, 16-22, 24-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche (5,730,510) in view of Dandurand (7,618,102) (‘896). Courtemanche shows the use of a track having all of the features as set forth in the above claims, except where specifically noted below. 
	Per claims 1-4, 12, 28-29, and 32-33, Courtemanche shows a track having a plurality of traction projections with a central projection 52 located between lateral projections (50a and 54b). The top surface of the central projection 52 is “flat” (i.e. planar or level) across its entire length, and is parallel to the ground-engaging outer surface. The central projection 52 includes a propulsive protrusion (generally at 52a) and a reinforcing protrusion larger than the propulsive protrusion in the longitudinal direction of the track. The central projection 52 forms a containment space “to contain an amount of ground matter” that comprises a plurality of containment voids (i.e. a containment void is located on either transverse side of the reinforcing protrusion). The lateral traction projections (50 & 54) also include containment spaces, with the volume of the central traction projection 52 containment space being greater than that of a given one of the lateral traction projections (50 or 54).

	Regarding claims 1 and 28-29, Courtemanche also does not explicitly show at least part of the central traction projection 52 being curved in the widthwise direction of the track to define the containment space. Figure 4 of Dandurand teaches a track having a central traction projection having at least part thereof that is curved in the widthwise direction of the track to define a plurality of containment space. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the central traction projection of Courtemanche with widthwise extending curved surfaces, as a substitute equivalent configuration, dependent upon the desired amount of tractive force needed to propel the vehicle along the terrain. 
	Regarding claims 9-11, Courtemanche as modified by Dandurand does not specify ratio of the height of the lateral projections with respect to the central projection. However, it would have been obvious to one of ordinary skill in the art to form the traction projections with a ratio suitable for providing stability (i.e. reduced change of sliding) when the track is tilted. 

	Regarding claims 19-22 and 25, Courtemanche shows the traction projections are disposed in a plurality of rows in the longitudinal direction of the track, with these rows arranged in a repeating pattern that spans at least three of the rows. The rows are symmetrical relative to the centerline of the track. The traction projections of each traction row are configured differently than the other rows in the pattern. The repeating pattern of the traction projections reduces noise generated by the track during use. The track is driven due to interaction of drive lugs 15 with a sprocket. 
	Regarding claim 24, Courtemanche as modified by Dandurand does not specify that the track “consumes less power to move” (apparently due to the difference in height between the lateral and central traction projections) than a track having all of the projections at the same height. However, one of ordinary skill in the art would find this to be an obvious result effect variable. Namely, the volume of the lateral profile of the traction projections of Courtemanche as modified by Dandurand (i.e. having a taller central projection than lateral projections) would be less than that of a track having equal height traction projections. Therefore, the vehicle would not need to push the smaller traction projection profile as hard to cover the same amount of ground at the same speed. 

Claims 5-8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche in view of Dandurand as applied to claims 1-4, 9-12, 16-22, 24-29, and 32-33 above, and further in view of Lecours (5,709,440). Courtemanche as modified by Dandurand does not show the central traction projection extending from more than one-third of the width of the track to at least 90% of the distance between windows in the track.  
	Lecours et al teaches the use of a central traction projection (generally at 44) meeting these limitations (see Figure 7). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the central traction projection of Courtemanche as modified by Dandurand in the manner taught by Lecours et al, for the purpose of increasing traction. 

Claims 13-14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courtemanche in view of Dandurand as applied to claims 1-4, 9-12, 16-22, 24-29, and 32-33 above, and further in view of Morin et al (6,609,771). 
	Courtemanche as modified by Dandurand does not show a reinforcing protrusion located on each lateral end of the central traction projection (in addition to the central reinforcing protrusion already shown in Courtemanche). Morin et al teaches the use of traction projections 344b having reinforcing protrusions on lateral ends in addition to a central area of the traction projection. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the central traction projection of Courtemanche as modified by Dandurand with lateral end reinforcing protrusions, as a 
	Courtemanche as modified by Dandurand does not show each of the traction projections including a reinforcing protrusion larger in the longitudinal direction than a propulsive protrusion. As shown in Figure 3, Morin et al teaches the use of each traction projection including an end reinforcing protrusion that is larger in the longitudinal direction than a propulsive projection. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the lateral traction projections of Courtemanche as modified by Dandurand with end reinforcing protrusions, as a substitute equivalent configuration, for the purpose of increasing the strength of the lateral traction projections, thus reducing flexing during use. With this configuration (i.e. end reinforcing protrusions on all of the traction projections), Courtemanche would then show the reinforcing protrusions converging towards the centerline of the track.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-30, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Applicant argues that the dotted line of Figure 5 has been amended to distinguish between the longitudinal axis 85 and centerline 87. However, this is not the case, as set forth in section 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617